



21_October 2016
LIVANOVA PLC
(as the Borrower)


and


BARCLAYS BANK PLC
(as the Lender)
USD 40,000,000 REVOLVING FACILITY AGREEMENT


99 Bishopsgate
London EC2M 3XF
United Kingdom
Tel: +44.20.7710.1000
www.lw.com



CONTENTS
Clause
Page

1.Definitions and Interpretation1
2.
The Facility    15

3.
Purpose    15

4.
Conditions of Utilisation    15

5.
Utilisation    16

6.
Repayment    17

7.
Prepayment and Cancellation    17

8.
Interest    21

9.
Interest Periods    22

10.
Changes to the Calculation of Interest    22






--------------------------------------------------------------------------------





11.
Fees    23

12.
Tax Gross Up and Indemnities    25

13.
Increased Costs    29

14.
Other Indemnities    31

15.
Mitigation by the Lender    32

16.
Costs and Expenses    32

17.
Representations    33

18.
Information Undertakings    38

19.
General Undertakings    39

20.
Events of Default    45

21.
Changes to the Lender    49

22.
Assignments and transfer by the Borrower    49

23.
Conduct of Business by the Lender    49

24.
Payment Mechanics    50

25.
Set-Off    52

26.
Notices    52

27.
Calculations and Certificates    54

28.
Partial Invalidity    54

29.
Remedies and Waivers    54

30.
Amendments and Waivers    54

31.
Confidential Information    54

32.
Confidentiality of Funding Rates and Reference Bank Quotations    57

33.
Counterparts    58

34.
Governing Law    59

35.
Enforcement    59

Schedule 1 conditions precedent
60

Schedule 2 Utilisation Request
61

Schedule 3 Existing Security
62

Schedule 4 Timetables
63






--------------------------------------------------------------------------------





Schedule 5 Material Companies
64

Schedule 6 Financial Covenants
65



63


|EU-DOCS\16362830.5||
THIS AGREEMENT is dated 21 October 2016 and made between:
(1)
LivaNova PLC incorporated in England and Wales with company registration no.
09451374 as borrower (the "Borrower"); and

(2)
Barclays Bank PLC as lender (the "Lender").

IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
Definitions and Interpretation

1.
Definitions

In this Agreement:
"Accounting Date" means each 30 June and 31 December.
"Accounting Principles" means generally accepted accounting principles in the
United Kingdom.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means the period from and including the date of this
Agreement to and including the date falling one month prior to the Termination
Date.
"Available Commitment" means the Commitment minus:
(a)
the amount of any outstanding Loans; and

(b)
in relation to any proposed Utilisation, the amount of any Loans that are due to
be made on or before the proposed Utilisation Date,

other than any Loans that are due to be repaid or prepaid on or before the
proposed Utilisation Date.





--------------------------------------------------------------------------------





"Breakage Costs" means the amount (if any) by which:
(c)
the interest (excluding the Margin) which the Lender should have received for
the period from the date of receipt of all or any part of a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:
(d)
the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York.
"Code" means the US Internal Revenue Code of 1986.
"Commitment" means USD 40,000,000 to the extent not cancelled or reduced under
this Agreement.
"Confidential Information" means all information relating to the Borrower, the
Group, the Finance Documents or the Facility of which the Lender becomes aware
in its capacity as, or for the purpose of becoming, the Lender or which is
received by the Lender in relation to, or for the purpose of becoming the Lender
under, the Finance Documents or the Facility from any member of the Group or any
of its advisers,
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Lender of Clause 31 (Confidential Information); or

(b)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(c)
is known by the Lender before the date the information is disclosed to it in
accordance with paragraphs (a) or (b) above or is lawfully obtained by the
Lender after that date, from a source which is, as far as the Lender is aware,
unconnected with the Group and which, in either case, as far as the Lender is
aware, has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

"CTA" means the Corporation Tax Act 2009.
"Default" means an Event of Default or any event or circumstance specified in
Clause 20 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.





--------------------------------------------------------------------------------





"Disruption Event" means either or both of:
(e)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(f)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(d)
the pollution or protection of the Environment;

(e)
the conditions of the workplace; or

(f)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.
"Event of Default" means any event or circumstance specified as such in
Clause 20 (Events of Default).





--------------------------------------------------------------------------------





"Excluded Guarantee" means:
(a)
any counter-indemnity obligation in respect of a performance or similar bond
guaranteeing performance by a member of the Group under any public tender or
other contract entered into in the ordinary course of trade; or

(b)
any guarantee or indemnity granted or arising under legislation relating to tax
or corporate law under which any member of the Group assumes general liability
for the obligations of another member of the Group.

"Facility" means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).
"Facility Office" means the office or offices notified by the Lender to the
Borrower in writing on or before the date it becomes the Lender (or, following
that date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement.
"FATCA" means:
(g)
sections 1471 to 1474 of the Code or any associated regulations;

(h)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(i)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:
(j)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(k)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

(l)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.





--------------------------------------------------------------------------------





"Finance Document" means this Agreement and any other document designated as
such by the Lender and the Borrower.
"Financial Indebtedness" means any indebtedness for or in respect of:
(m)
moneys borrowed;

(n)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

(o)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(p)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with the Accounting Principles, be treated as a
finance or capital lease;

(q)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis, including true sale IFRS, under an agreement
other than a Permitted Receivables Disposal);

(r)
any amount raised under any other transaction (including any forward sale or
purchase agreement, sale and lease back arrangements and sale and purchase
agreements having deferred payment terms longer than terms customary on the
market) having the financial effect of a borrowing;

(s)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (fair value)
shall be taken into account);

(t)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(u)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

"French Subsidiary" means Sorin CRM SAS, a company incorporated in France.
"Funding Rate" means any individual rate notified by the Lender to the Borrower
pursuant to paragraph (a)(ii) of Clause 10.4 (Cost of funds).
"Group" means the Borrower and its Subsidiaries for the time being.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"IFRS" means the international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).





--------------------------------------------------------------------------------





"Interpolated Screen Rate" means, in relation to any Loan, the rate which
results from interpolating on a linear basis between:
(v)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(w)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for dollars.
"ITA" means the Income Tax Act 2007.
"Italian Subsidiary" means Sorin Group Italia srl, a company incorporated in
Italy.
"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for dollars and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 10.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.
"LMA" means the Loan Market Association.
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
"Margin" means 0.75 per cent. per annum.
"Material Adverse Effect" means a material adverse effect on:
(a)
the business, operations, property, condition (financial or otherwise) or
prospects of the Group taken as a whole; or

(b)
the ability of the Borrower to perform its obligations under the Finance
Documents; or

(c)
the validity or enforceability of the rights or remedies of the Lender under any
of the Finance Documents.

"Material Subsidiaries" means, at any time, a Subsidiary of the Borrower which:
(a)
is listed in Schedule 5 (Material Companies); or

(b)
has an operating profit representing 10 per cent. or more of the consolidated
operating profit of the Group (determined in accordance with IFRS) or has
turnover (excluding intra-group items) representing 10 per cent., or more of the
turnover of the Group, calculated on a consolidated basis.

Compliance with the conditions set out in paragraph (b) above shall be
determined by reference to the latest consolidated financial statements of the
Group. However, if a Subsidiary has been acquired since the date as





--------------------------------------------------------------------------------





at which the latest consolidated financial statements of the Group were
prepared, the financial statements shall be deemed to be adjusted in order to
take into account the acquisition of that Subsidiary.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"New Lender" has the meaning given to that term in Clause 21 (Changes to the
Lender).
"Original Financial Statements" means the audited consolidated financial
statements of the Group for the financial year ended 31 December 2015.
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"Permitted Acquisition" means an acquisition for cash consideration of all or
the majority of the issued share capital of a limited liability company, but
only if:
(a)
no Event of Default is continuing on the closing date for the acquisition or
would occur as a result of the acquisition;

(b)
the acquired company, business or undertaking is engaged in a business
substantially the same as (or ancillary or related to) that carried on by the
Group;

(c)
the consideration (including associated costs and expenses) for the acquisition
and any Financial Indebtedness or other assumed actual or contingent liability,
remaining in the acquired company (or any such business) at the date of
acquisition (the "Individual Purchase Price") when aggregated with the
consideration (including associated costs and expenses) for any other
acquisition permitted under this Agreement and any Financial Indebtedness or
other assumed actual or contingent liability, remaining in any such acquired
companies or businesses at the time of acquisition (the "Total Purchase Price"))
does not exceed USD 280,000,000 or its equivalent in aggregate over the life of
the Facility.

Any acquisition whose Individual Purchase Price exceeds USD 75,000,000 or its
equivalent will only be permitted under paragraph (c) above if the Borrower has
delivered to the Lender not later than 30 (thirty)





--------------------------------------------------------------------------------





Business Days before legally committing to make such acquisition a certificate
signed by two directors of the Borrower to which is attached a copy of the
latest audited accounts (or if not available, management accounts) of the target
company or business.
Such certificate must give calculations showing in reasonable detail that the
Borrower would have remained in compliance with the financial covenants set out
in Schedule 6 (Financial Covenants) if the covenant tests were recalculated for
the relevant period ending on the most recent Accounting Date consolidating the
financial statements of the target company (consolidated if it has Subsidiaries)
or business with the financial statements of the Group for such period on a pro
forma basis and as if the consideration for the proposed acquisition had been
paid at the start of that period.
"Permitted Guarantee" means:
(a)
any guarantee comprising a netting or set-off arrangements entered into by any
member of the Group in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;

(b)
any indemnity given in the ordinary course of the documentation of an
acquisition which is a Permitted Acquisition which indemnity is in a customary
form and subject to customary limitations;

(c)
the guarantee of any Financial Indebtedness permitted by this Agreement; or

(d)
any Excluded Guarantee.

"Permitted Loan" means any Financial Indebtedness or loan made by a member of
the Group:
(a)
to another member of the Group; or

(b)
to any other entity (i) in which a member of the Group holds a beneficial
interest and (ii) which carries on the same or substantially similar business to
the Group, provided such Financial Indebtedness or loans are approved by the
board of directors of the Borrower and, in aggregate for those made in any
financial year, do not exceed USD 50,000,000 or its equivalent.

"Permitted Receivables Disposal" means (i) any factoring programme with recourse
(pro solvendo) or without recourse (pro soluto) of receivables of the Group
which is in existence at the date hereof and/or (ii) any securitisation and/or
factoring programme of the receivables of the Group consented to by the Lender,
such consent not to be unreasonably withheld.
"Permitted Security" means:
(a)
any Security listed in Schedule 3 (Existing Security) except to the extent the
principal amount secured by that Security exceeds the amount stated in that
Schedule;

(b)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

(c)
any payment or close out netting or set-off arrangement pursuant to any hedging
transaction entered into by a member of the Group for the purpose of:






--------------------------------------------------------------------------------





(i)
hedging any risk to which any member of the Group is exposed in its ordinary
course of trading; or

(ii)
its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

excluding, in each case, any Security under a credit support arrangement in
relation to a hedging transaction;
(d)
any lien arising by operation of law and in the ordinary course of trading;

(e)
any Security over or affecting any asset acquired by a member of the Group after
the date of this Agreement if:

(i)
the Security was not created in contemplation of the acquisition of that asset
by a member of the Group;

(ii)
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

(iii)
the Security is removed or discharged within 2 (two) months of the date of
acquisition of such asset;

(f)
any Security over or affecting any asset of any company which becomes a member
of the Group after the date of this Agreement, where the Security is created
prior to the date on which that company becomes a member of the Group, if:

(i)
the Security was not created in contemplation of the acquisition of that
company;

(ii)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

(iii)
the Security is removed or discharged within 2 (two) months of that company
becoming a member of the Group;

(g)
any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the Group in the ordinary course of trading and on the
supplier's standard or usual terms and not arising as a result of any default or
omission by any member of the Group; or

(h)
any Security securing indebtedness the principal amount of which (when
aggregated with the principal amount of any other indebtedness which has the
benefit of Security given by any member of the Group other than any permitted
under paragraphs (a) to (g) above) does not exceed USD 15,000,000 (or its
equivalent in another currency or currencies).

"Permitted Transaction" means:
(a)
a merger between the Borrower and any Subsidiary that is consolidated within the
consolidated financial statements of the Borrower, provided that the Borrower is
the surviving entity;

(b)
any solvent amalgamation or merger among members of the Group which are not the
Borrower; or






--------------------------------------------------------------------------------





(c)
the solvent liquidation or reorganisation of any member of the Group which is
not the Borrower so long as any payments or assets distributed as a result of
such liquidation or reorganization are distributed to other members of the
Group.

"Qualifying Lender" has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the relevant market in which case the Quotation Day
will be determined by the Lender in accordance with market practice in the
relevant market (and if quotations would normally be given on more than one day,
the Quotation Day will be the last of those days).
"Reference Bank Quotation" means any quotation supplied to the Lender by a
Reference Bank.
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Lender at its request by the Reference
Banks;
(d)
(other than where paragraph (b) below applies) as the rate at which the relevant
Reference Bank could borrow funds in the London interbank market in dollars for
the relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period; or

(e)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant currency and period) which contributors to the Screen Rate are
asked to submit to the relevant administrator.]

"Reference Banks" means such banks or financial institutions with a rating for
its long-term unsecured and non credit-enhanced debt obligations of BBB- or
higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or Baa3 or
higher by Moody's Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency as may be appointed by the
Lender in consultation with the Borrower.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Repeating Representations" means each of the representations set out in
Clauses 17.1 (Status) to 17.6 (Governing law and enforcement), 17.10 (No
default) to 17.12 (Financial statements), 17.18 (Pari passu ranking) to 17.20
(Legal and beneficial ownership) and 17.24 (Centre of main interests and
establishments) to 17.26 (Sanctions).
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Restricted Party" means a person that is:





--------------------------------------------------------------------------------





(a)
listed on, or owned or controlled by a person listed on, a Sanctions List, or a
person acting on behalf of such a person;

(b)
located in or organised under the laws of a country or territory that is the
subject of country-wide or territory-wide Sanctions, or a person who is owned or
controlled by, or acting on behalf of such a person; or

(c)
otherwise a subject of Sanctions.

"Rollover Loan" means one or more Loans:
(d)
made or to be made on the same day that a maturing Loan is due to be repaid; and

(e)
the aggregate amount of which is equal to or less than the amount of the
maturing Loan.

"Sanctions" means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority.
"Sanctions Authority" means:
(a)
the United Nations;

(b)
the United States of America;

(c)
the European Union;

(d)
the United Kingdom of Great Britain and Northern Ireland; and

(e)
the governments and official institutions or agencies of any of paragraphs (a)
to (d) above, including OFAC, the US Department of State, and Her Majesty's
Treasury.

"Sanctions List" means the Specially Designated Nationals and Blocked Persons
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty's Treasury, or any similar list maintained by, or
public announcement of a Sanctions designation made by, a Sanctions Authority,
each as amended, supplemented or substituted from time to time.
"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed on
page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters. If such page or service ceases to be available, the Lender may
specify another page or service displaying the relevant rate after consultation
with the Borrower.
"Security" means a mortgage, pledge, lien, charge, assignment by way of security
(cessione del crediti in garanzia), hypothecation, title retention, preferential
right, priority or trust arrangement or security interest or any other agreement
or arrangement having the effect of conferring security.
"Specified Time" means a day or time determined in accordance with Schedule 4
(Timetables).
"Subsidiary" means in relation to any company or corporation, a company or
corporation:





--------------------------------------------------------------------------------





(f)
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

(g)
more than half the issued share capital (which gives rise to voting rights) of
which is beneficially owner, directly or indirectly, by the first mentioned
company or corporation; or

(h)
with is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs, exercise a dominant influence over it and/or to control the composition
of its board of directors or equivalent body and is fully consolidated in the
consolidated financial statements on a line-by-line basis for such period.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Termination Date" means the date falling 2 (two) years after the date of this
Agreement.
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
"US" means the United States of America.
"USD", "Dollars" or "$" means the lawful currency for the time being of the
United States.
"Utilisation" means a utilisation of the Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which a
Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out in
Schedule 2 (Utilisation Request).
"VAT" means:
(i)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(j)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
the "Lender", the "Borrower" or any "Party" shall be construed so as to include
its successors in title, permitted assigns and permitted transferees to, or of,
its rights and/or obligations under the Finance Documents;

(ii)
"assets" includes present and future properties, revenues and rights of every
description;

(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;






--------------------------------------------------------------------------------





(iv)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(v)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(vi)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(vii)
a provision of law is a reference to that provision as amended or re-enacted;
and

(viii)
a time of day is a reference to London time.

(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

(c)
Section, Clause and Schedule headings are for ease of reference only.

(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(e)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived.

2.
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
The consent of any person who is not a Party is not required to rescind or vary
this Agreement at any time.

SECTION 2
THE FACILITY
1.
The Facility

1.
The Facility

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a dollar revolving loan facility in an aggregate amount equal to the
Commitment.
2.
Purpose

1.
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
the general corporate and working capital purposes of the Group.





--------------------------------------------------------------------------------





2.
Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
3.
Conditions of Utilisation

1.
Initial conditions precedent

The Borrower may not deliver a Utilisation Request unless the Lender has
received all of the documents and other evidence listed in Schedule 1
(Conditions precedent) in form and substance satisfactory to the Lender. The
Lender shall notify the Borrower promptly upon being so satisfied.
2.
Further conditions precedent

The Lender will only be obliged to comply with Clause 5.4 (Lender's
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(a)
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

(b)
the Repeating Representations to be made by the Borrower are true.

3.
Maximum number of Loans

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation 10 (ten) or more Loans would be outstanding.
SECTION 3
UTILISATION
4.
Utilisation

1.
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than the Specified Time.
2.
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

(iii)
the proposed Interest Period complies with Clause 9 (Interest Periods).

(b)
Only one Loan may be requested in each Utilisation Request.

3.
Currency and amount

(a)
The currency specified in a Utilisation Request must be dollars.

(b)
The amount of the proposed Loan must be an amount which is not more than the
Available Commitment and which is a minimum of USD 2,000,000 or, if less, the
Available Commitment.






--------------------------------------------------------------------------------





4.
Lender’s participation

If the conditions set out in this Agreement have been met, and subject to Clause
6.1 (Repayment of Loans) the Lender shall make each Loan available in dollars by
the Utilisation Date through its Facility Office.
5.
Cancellation of Commitment

The Commitment which, at that time, is unutilised shall be immediately cancelled
at the end of the Availability Period.
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
5.
Repayment

1.
Repayment of Loans

(a)
The Borrower shall repay each Loan in dollars on the last day of its Interest
Period.

(b)
Without prejudice to the Borrower's obligation under paragraph (a) above, if one
or more Loans are to be made available to it:

(i)
on the same day that a maturing Loan is due to be repaid; and

(ii)
in whole or in part for the purpose of refinancing the maturing Loan; and

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Lender to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:
(iii)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(A)
the Borrower will only be required to make a payment in an amount in dollars
equal to that excess; and

(B)
the new Loans shall be treated as having been made available and applied by the
Borrower in or towards repayment of the Lender's maturing Loan and the Lender
will not be required to make a payment in respect of the new Loans; and

(iv)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(A)
the Borrower will not be required to make a payment; and

(B)
the Lender will be required to make a payment in respect of the new Loans only
to the extent that the new Loans exceeds the maturing Loan and the remainder of
the new Loans shall be treated as having been made available and applied by the
Borrower in or towards repayment of the maturing Loan.






--------------------------------------------------------------------------------





6.
Prepayment and Cancellation

1.
Illegality

If, in any applicable jurisdiction, it becomes unlawful for the Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain any Loan or it becomes unlawful for any Affiliate of the Lender for the
Lender to do so:
(a)
the Lender shall promptly notify the Borrower upon becoming aware of that event;

(b)
upon the Lender notifying the Borrower, the Available Commitment of the Lender
will be immediately cancelled; and

(c)
the Borrower shall repay the Loans on the last day of the Interest Period for
each Loan occurring after the Lender has notified the Borrower or, if earlier,
the date specified by the Lender in the notice delivered to the Borrower (being
no earlier than the last day of any applicable grace period permitted by law)
and the Commitment shall be cancelled in the amount of the participations
repaid.

2.
Change of control

(a)
The Borrower shall promptly inform the Lender if a Change-of-Control Event has
occurred or is likely to occur. At any time after the occurrence of a
Change-of-Control Event, the Lender may, by notice to the Borrower, cancel the
Available Commitment and demand prepayment of the Loan, together with accrued
interest and all other amounts accrued or outstanding under this Agreement.

(b)
In addition, if the Borrower has informed the Lender that a Change-of-Control
Event is about to occur, or if the Lender has reasonable cause to believe that a
Change-of-Control Event is about to occur, the Lender may request that the
Borrower consults with it. Such consultation shall take place within 30 (thirty)
days from the date of the Lender's request. After the earlier of (a) the lapse
of 30 (thirty) days from the date of such request for consultation, and (b) upon
the occurrence of the anticipated Change-of-Control Event the Lender may, by
notice to the Borrower, cancel the Available Commitment and demand prepayment of
the Loan, together with accrued interest and all other amounts accrued or
outstanding under this Agreement.

(c)
The Borrower shall effect payment of the amount demanded on the date specified
by the Lender, such date being a date falling not less than 30 (thirty) days
from the date of the demand.

For the purposes of this clause:
(d)
a "Change-of-Control Event" occurs if:

(i)
any person or group of persons acting in concert gains control of the Borrower
or of the entity directly or ultimately controlling the Borrower;

(ii)
the Borrower ceases to be the beneficial owner directly or indirectly, through
wholly owned subsidiaries, of more than 50% (fifty per cent.) of the issue share
capital of the French Subsidiary and the Italian Subsidiary;

(e)
"acting in concert" means acting together pursuant to an agreement or
understanding (whether formal or informal); and






--------------------------------------------------------------------------------





(f)
"control" means the power to direct the management and policies of an entity,
whether through the ownership of voting capital by contract or otherwise.

3.
Voluntary cancellation

The Borrower may, if it gives the Lender not less than 5 (five) Business Days'
(or such shorter period as the Lender may agree) prior notice, cancel the whole
or any part (being a minimum amount of USD 2,000,000) of the Available
Commitment.
4.
Voluntary prepayment of Loans

The Borrower may, if it gives the Lender not less than 5 (five) Business Days'
(or such shorter period as the Lender may agree) prior notice, prepay the whole
or any part of a Loan (but if in part, being an amount that reduces the amount
of the Loan by a minimum amount of USD 2,000,000).
5.
Right of replacement or repayment and cancellation

(a)
If:

(i)
any sum payable to the Lender by the Borrower is required to be increased under
paragraph (c) of Clause 12.2 (Tax gross-up); or

(ii)
the Lender claims indemnification from the Borrower under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Lender notice of
cancellation of the Commitment and its intention to procure the repayment of the
Loans.
(b)
On receipt of a notice of cancellation referred to in paragraph (a) above, the
Commitment of the Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that Loan.

6.
Application of Prepayments

(a)
A prepayment made under Clause 7.4 (Voluntary prepayment of Loans) shall be
applied in the following order:

(i)
first, in cancellation of Available Commitment; and

(ii)
secondly, in prepayment of Utilisations and cancellation of the Commitment.

(b)
Subject to no Default continuing, the Borrower may elect that any prepayment
under Clause 7.4 (Voluntary prepayment of Loans) be applied in prepayment of a
Loan on the last day of the Interest Period relating to that Loan. If the
Borrower makes that election then a proportion of the Loan equal to the amount
of the relevant prepayment will be due and payable on the last day of its
Interest Period.






--------------------------------------------------------------------------------





7.
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Breakage Costs, without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

(d)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement.

(e)
No amount of the Commitment cancelled under this Agreement may be subsequently
reinstated.

(f)
If all or part of the Loan is repaid or prepaid and is not available for
redrawing (other than by operation of Clause 4.2 (Further conditions
precedent)), an amount of the Commitment (equal to the amount which is repaid or
prepaid) will be deemed to be cancelled on the date of repayment or prepayment.

SECTION 5
COSTS OF UTILISATION
7.
Interest

1.
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
LIBOR.

2.
Payment of interest

The Borrower shall pay accrued interest on that Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six monthly intervals after the first day of the Interest
Period).
3.
Default interest

(a)
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below is 2 (two) per cent. per annum higher than
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan in the currency of the overdue amount
for successive Interest Periods, each of a duration selected by the Lender
(acting reasonably). Any interest accruing under this Clause 8.3 shall be
immediately payable by the Borrower on demand by the Lender.






--------------------------------------------------------------------------------





(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be 2 (two) per cent. per annum higher than the rate which would
have applied if the overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

4.
Notification of rates of interest

The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.
8.
Interest Periods

1.
Selection of Interest Periods

(a)
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

(b)
Subject to this Clause 9, the Borrower may select an Interest Period of 1, 3 or
6 Months or any other period agreed between the Borrower and the Lender.

(c)
An Interest Period for a Loan shall not extend beyond the Termination Date.

(d)
Each Interest Period for a Loan shall start on the Utilisation Date.

(e)
A Loan has one Interest Period only.

2.
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
9.
Changes to the Calculation of Interest

1.
Unavailability of Screen Rate

(a)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

(b)
Reference Bank Rate: If no Screen Rate is available for LIBOR for:

(i)
dollars; or

(ii)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

the applicable LIBOR shall be the Reference Bank Rate as of the Specified Time
and for a period equal in length to the Interest Period of that Loan.





--------------------------------------------------------------------------------





(c)
Cost of funds: If paragraph (b) above applies but no Reference Bank Rate is
available for dollars or the relevant Interest Period there shall be no LIBOR
for that Loan and Clause 10.4 (Cost of funds) shall apply to that Loan for that
Interest Period.

2.
Calculation of Reference Bank Rate

(a)
Subject to paragraph (b) below, if LIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

(b)
If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

3.
Market disruption

If before close of business in London on the Quotation Day for the relevant
Interest Period the Lender determines that the cost to it of funding that Loan
from whatever source it may reasonably select would be in excess of LIBOR then
Clause 10.4 (Cost of funds) shall apply to that Loan for the relevant Interest
Period.
4.
Cost of funds

(a)
If this Clause 10.4 applies, the rate of interest on the relevant Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:

(i)
the Margin; and

(ii)
the rate notified by the Lender to the Borrower as soon as practicable and in
any event within 5 (five) Business Days of the first day of that Interest Period
(or, if earlier, on the date falling 10 (ten) Business Days before the date on
which interest is due to be paid in respect of that Interest Period), as
reasonably determined by the Lender to be a suitable reference rate for its
general lending activities (on an actual or notional basis) from whatever source
it may reasonably select.

(b)
If this Clause 10.4 applies and the Lender or the Borrower so requires, the
Lender and the Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of the Lender and the Borrower, be binding on all Parties.

5.
Breakage Costs

(a)
The Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Breakage Costs attributable to all or any part of a Loan or
Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

(b)
The Lender shall, as soon as reasonably practicable after a demand by the
Borrower, provide a certificate confirming the amount of its Breakage Costs for
any Interest Period in which they accrue.

10.
Fees

1.
Commitment fee

(a)
The Borrower shall pay to the Lender a fee computed at the rate of 25 per cent.
of the Margin per annum on the Lender's Available Commitment for the
Availability Period.






--------------------------------------------------------------------------------





(b)
The accrued commitment fee is payable in arrears on the last day of each
successive period of three Months which ends during the Availability Period, on
the last day of the Availability Period and, if cancelled in full, on the
cancelled amount of the Commitment at the time the cancellation is effective.

2.
Utilisation fee

(a)
The Borrower shall pay to the Lender a utilisation fee computed at the rate of:

(i)
0.10 per cent. on the total outstanding principal amount of each Loan for each
day on which the aggregate outstanding amount of all Loans is equal to or
greater than 33 per cent. but less than or equal to 66 per cent. of the
Commitment; and

(ii)
0.20 per cent. on the outstanding principal amount of each Loan for each day on
which the aggregate outstanding amount of all Loans is greater than 66 per cent.
of the Commitment.

(b)
The accrued utilisation fee is payable quarterly in arrears on the last day of
each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the Commitment at the time the cancellation is
effective.



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
11.
Tax Gross Up and Indemnities

1.
Definitions

(a)
In this Agreement:

"Qualifying Lender" means a person who is beneficially entitled to interest
payable to it in respect of an advance under a Finance Document and is:
(i)
a person:

(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(ii)
a person which is otherwise entitled by law to receive interest payments under
the Finance Documents without a Tax Deduction on account of Tax imposed by the
United Kingdom.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.





--------------------------------------------------------------------------------





"Tax Payment" means either the increase in a payment made by the Borrower to a
Lender under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax
indemnity).
(b)
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

2.
Tax gross-up

(a)
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b)
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Lender accordingly.

(c)
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from it shall be increased to an amount which (after making any
Tax Deduction) leaves an amount equal to the payment which would have been due
if no Tax Deduction had been required.

(d)
    A payment shall not be increased under paragraph (c) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due the payment could have been made to the Lender
without a Tax Deduction if the Lender had been a Qualifying Lender, but on that
date the Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a lender under this Agreement (or
in the interpretation, administration, or application of) any law or Treaty or
any published practice or published concession of any relevant taxing authority.

(e)
If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Lender a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to the Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

3.
Tax indemnity

(a)
The Borrower shall (within three Business Days of demand by the Lender) pay to
the Lender if it is or will be subject to any liability, or required to make any
payment, for or on account of Tax in relation to a sum received or receivable
(or any sum deemed for the purposes of Tax to be received or receivable) under a
Finance Document an amount equal to the loss, liability or cost which the Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by the Lender in respect of a Finance Document.






--------------------------------------------------------------------------------





(b)
Paragraph (a) above shall not apply:

(i)
with respect to any Tax assessed on the Lender:

(A)
under the law of the jurisdiction in which the Lender is incorporated or, if
different, the jurisdiction (or jurisdictions) in which the Lender is treated as
resident for tax purposes; or

(B)
under the law of the jurisdiction in which the Lender's Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up);

(B)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated solely because the exclusion in paragraph
(d) of Clause 12.2 (Tax gross-up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(c)
If the Lender makes, or intends to make, a claim under paragraph (a) above shall
promptly notify the Borrower of the event which will give, or has given, rise to
the claim.

4.
Tax Credit

If the Borrower makes a Tax Payment and the Lender determines that:
(a)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

(b)
the Lender has obtained and utilised that Tax Credit,

the Lender shall pay an amount to the Borrower which the Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Borrower.
5.
Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lender against any cost, loss or liability the Lender incurs in relation to all
stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.
6.
VAT

(a)
All amounts expressed to be payable under a Finance Document by the Borrower to
the Lender which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly if VAT is or becomes chargeable on
any supply made by the Lender to the Borrower under a Finance Document and the
Lender is required to account to the relevant tax authority for the VAT, the
Borrower must pay to the






--------------------------------------------------------------------------------





Lender (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and the Lender must
promptly provide an appropriate VAT invoice to the Borrower).
(b)
Where a Finance Document requires the Borrower to reimburse or indemnify the
Lender for any cost or expense, the Borrower shall reimburse or indemnify (as
the case may be) the Lender for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that the
Lender reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

(c)
Any reference in this Clause 12.6 to either Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

(d)
In relation to any supply made by the Lender to the Borrower, if reasonably
requested by the Lender, the Borrower must promptly provide the Lender with
details of the Borrower’s VAT registration and such other information as is
reasonably requested in connection with the Lender's VAT reporting requirements
in relation to such supply.

7.
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by the other Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(b)
If a Party confirms to the other Party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige the Lender to do anything, and paragraph
(a)(iii) above shall not oblige the Borrower to do anything, which would or
might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.






--------------------------------------------------------------------------------





(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

8.
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the other Party.

12.
Increased Costs

1.
Increased costs

(a)
Subject to Clause 13.3 (Exceptions) the Borrower shall, within three Business
Days of a demand by the Lender, pay the amount of any Increased Costs reasonably
incurred by it or any of its Affiliates as a result of (i) the introduction of
or any change in (or in the interpretation, administration or application of)
any law or regulation; (ii) compliance with any law or regulation made after the
date of this Agreement; or (iii) the implementation of, or compliance with Basel
III and/or CRD IV or any law or regulation to the extent that it implements or
applies Basel III and/or CRD IV.

(b)
In this Agreement "Increased Costs" means:

(i)
a reduction in the rate of return from the Facility or on the Lender's (or its
Affiliate's) overall capital;

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into the Commitment
or funding or performing its obligations under any Finance Document.
(c)
In this Agreement

(i)
"Basel III" means:

(A)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated; and






--------------------------------------------------------------------------------





(B)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(C)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III"; and

(ii)
"CRD IV" means the capital requirements specified in Regulation (EU) No 575/2013
of the European Parliament and of the Council of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012 and Directive 2013/36/EU of the European Parliament
and of the Council of 26 June 2013 on access to the activity of credit
institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC.

2.
Increased cost claims

If the Lender intends to make a claim pursuant to Clause 13.1 (Increased costs),
it shall notify, providing documentary evidence, the Borrower of the event
giving rise to the claim.
3.
Exceptions

(a)
Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by the Borrower;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 12.3 (Tax indemnity) (or would have been compensated
for under Clause 12.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 12.3 (Tax indemnity) applied);
or

(iv)
attributable to the wilful breach by the Lender or its Affiliates of any law or
regulation.

(b)
In this Clause 13.3, a reference to a "Tax Deduction" has the same meaning given
to that term in Clause 12.1 (Definitions).

13.
Other Indemnities

1.
Currency indemnity

(a)
If any sum due from the Borrower under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against the Borrower;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency





--------------------------------------------------------------------------------





into the Second Currency and (B) the rate or rates of exchange available to that
person at the time of its receipt of that Sum.
(b)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

2.
Other indemnities

The Borrower shall, within three Business Days of demand (which demand shall be
accompanied by documentary evidence), indemnify the Lender against any cost,
loss or liability reasonably incurred by it as a result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date;

(c)
funding, or making arrangements to fund, a Loan requested by the Borrower in a
Utilisation Request but not made by reason of the operation of any one or more
of the provisions of this Agreement (other than by reason of default or
negligence by the Lender alone); or

(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

3.
Indemnity to the Lender

The Borrower shall, promptly following receipt of a demand (which demand shall
be accompanied by documentary evidence), indemnify the Lender against any cost,
loss or liability reasonably incurred by the Lender as a result of:
(a)
investigating any event which it reasonably believes is a Default;

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(c)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

14.
Mitigation by the Lender

1.
Mitigation

(a)
The Lender shall, in consultation with the Borrower, take all reasonable steps
to mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of Clause
7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

(b)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

2.
Limitation of liability

(a)
The Borrower shall promptly indemnify the Lender for all costs and expenses
reasonably incurred by that Lender as a result of steps taken by it under Clause
15.1 (Mitigation).






--------------------------------------------------------------------------------





(b)
The Lender is not obliged to take any steps under Clause 15.1 (Mitigation) if,
in its opinion (acting reasonably), to do so might be prejudicial to it.

15.
Costs and Expenses

1.
Transaction expenses

The Borrower shall, subject to any agreed caps, promptly on demand pay the
Lender the amount of all costs and expenses (including legal fees) reasonably
incurred by it in connection with the negotiation, preparation, printing and
execution of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the date of this Agreement.

2.
Amendment costs

If:
(a)
the Borrower requests an amendment, waiver or consent; or

(b)
an amendment is required pursuant to Clause 24.7 (Change of currency),

the Borrower shall, within three Business Days of demand, reimburse the Lender
for the amount of all costs and expenses (including legal fees) reasonably
incurred by it in responding to, evaluating, negotiating or complying with that
request or requirement.
3.
Enforcement costs

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement of, or the preservation of any rights under, any
Finance Document.
SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
16.
Representations

The Borrower makes the representations and warranties set out in this Clause 17
to the Lender on the date of this Agreement.
1.
Status

(a)
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

2.
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to Clause 4
(Conditions of Utilisation), legal, valid, binding and enforceable obligations.





--------------------------------------------------------------------------------





3.
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
(a)
any law or regulation applicable to it;

(b)
its or any of its Subsidiaries' constitutional documents; or

(c)
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets.

4.
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents and the transactions contemplated by those Finance Documents.
5.
Validity and admissibility in evidence

All Authorisations required or desirable:
(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents; and

(b)
to make the Finance Documents admissible in evidence in its jurisdiction of
incorporation,

have been obtained or effected and are in full force and effect.
6.
Governing law and enforcement

(a)
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

(b)
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

7.
Insolvency

No:
(a)
corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 20.7 (Insolvency proceedings); or

(b)
creditors' process described in Clause 20.8 (Creditors' process),

has been taken or, to its knowledge, threatened in relation to a member of the
Group; and none of the circumstances described in Clause 20.6 (Insolvency)
applies to a member of the Group.
8.
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.





--------------------------------------------------------------------------------





9.
Deduction of Tax

It is not required to make any Tax Deduction (as defined in Clause 12.1
(Definitions)) from any payment it may make under any Finance Document to the
Lender.
10.
No default

(a)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

11.
No misleading information

(a)
Any factual information provided by any member of the Group to the Lender was
true and accurate in all material respects as at the date it was provided or as
at the date (if any) at which it is stated.

(b)
The financial projections provided by the Group to the Lender have been prepared
on the basis of recent historical information and on the basis of reasonable
assumptions.

(c)
Nothing has occurred since the date that any such information was provide or
been omitted from such information provided and no information has been given or
withheld that results in the information provided being untrue or misleading in
any material respect.

12.
Financial statements

(a)
Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.

(b)
Its Original Financial Statements fairly represent its financial condition as at
the end of the relevant financial year and operations during the relevant
financial year (consolidated in the case of the Borrower).

(c)
There has been no material adverse change in the business or consolidated
financial condition of the Group since 31 December 2015.

(d)
Its most recent financial statements delivered pursuant to Clause 18.1
(Financial statements):

(i)
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and

(ii)
give a true and fair view of (if audited) or fairly represent (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate.

(e)
Since the date of the most recent financial statements delivered pursuant to
Clause 18.1 (Financial statements) there has been no material adverse change in
the business, assets or financial condition of the Group.






--------------------------------------------------------------------------------





13.
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect has or have (to the best of its
knowledge and belief) been started or threatened against it or any of its
Subsidiaries.
14.
No breach of laws

(a)
It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.

(b)
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.

15.
Environmental laws

(a)
Each member of the Group is in compliance with Clause 19.3 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

(b)
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect.

(c)
The cost to the Group of compliance with Environmental Laws (including
Environmental Permits) is (to the best of its knowledge and belief, having made
due and careful enquiry) adequately provided for.

16.
Taxation

(a)
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax.

(b)
No claims or investigations are being, or are reasonably likely to be, made or
conducted against it (or any of its Subsidiaries) with respect to Taxes such
that a liability of, or claim against, any member of the Group (or its
equivalent in any other currency) or more is reasonably likely to arise.

(c)
It is resident for Tax purposes only in England and Wales.

17.
Security and Financial Indebtedness

(a)
No Security exists over all or any of the present or future assets of any member
of the Group other than as permitted by this Agreement.

(b)
No member of the Group has any Financial Indebtedness outstanding other than as
permitted by this Agreement.






--------------------------------------------------------------------------------





18.
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
19.
Good title to assets

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.
20.
Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
assets which are material in the context of its business and which are required
by it in order to carry on its business as it is being conducted.
21.
Intellectual Property

It and each of its Subsidiaries:
(a)
is the sole legal and beneficial owner of or has licensed to it on normal
commercial terms all the Intellectual Property which is material in the context
of its business and which is required by it in order to carry on its business as
it is being conducted;

(b)
does not (nor does any of its Subsidiaries), in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect; and

(c)
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it.

22.
Accounting Reference Date

The Accounting Reference Date of each member of the Group is 31 December.
23.
No adverse consequences

(a)
It is not necessary under the laws of its Relevant Jurisdictions:

(i)
in order to enable the Lender to enforce its rights under any Finance Document;
or

(ii)
by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document,

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in any of its Relevant Jurisdictions.
(b)
The Lender is not and will not be deemed to be resident, domiciled or carrying
on business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.

24.
Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation"), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated





--------------------------------------------------------------------------------





in England and Wales and it has no "establishment" (as that term is used in
Article 2(h) of the Regulation) in any other jurisdiction (other than Italy).
25.
Anti-corruption law

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
26.
Sanctions

(a)
Neither it nor any of its Subsidiaries, nor any directors, officers or employees
of it or any of its Subsidiaries:

(i)
is a Restricted Party or is engaging in or has engaged in any transaction or
conduct that could result in it becoming a Restricted Party;

(ii)
is subject to any claim, proceeding, formal notice or investigation with respect
to Sanctions;

(iii)
is engaging in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or breaches or attempts to breach, directly or indirectly,
any Sanctions applicable to it; or

(iv)
is engaging, directly or indirectly, in any trade, business or other activities
with or for the benefit of any Restricted Party where such trade, business or
activity is in breach of Sanctions.

(b)
No Utilisation, nor the proceeds from any Utilisation, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise been made to fund
or finance any business activities or transactions:

(i)
of or with a Restricted Party; or

(ii)
in any other manner which would result in any member of the Group or the Lender
being in breach of any Sanctions or becoming a Restricted Party.

27.
Repetition

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request, on each Utilisation Date and the first day of each Interest Period.
17.
Information Undertakings

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.





--------------------------------------------------------------------------------





1.
Financial statements

The Borrower shall supply to the Lender:
(a)
as soon as the same become available, but in any event within 180 days after the
end of each of its financial years its audited consolidated financial statements
for that financial year; and

(b)
as soon as the same become available, but in any event within 90 days after the
end of each half of each of its financial years its consolidated financial
statements for that financial half year.

2.
Requirements as to financial statements

(a)
Each set of financial statements delivered by the Borrower pursuant to
Clause 18.1 (Financial statements) shall be certified in accordance with
applicable laws and the rules of any relevant stock exchange.

(b)
The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 18.1 (Financial statements) is prepared using the Accounting
Principles.

3.
Notification of default

(a)
The Borrower shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence.

(b)
Promptly upon a request by the Lender, the Borrower shall supply to the Lender a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

4.
Information: miscellaneous

The Borrower shall supply to the Lender:
(a)
all documents dispatched by the Borrower to its shareholders (or any class of
them) or its creditors (or any class of them) at the same time as they are
dispatched;

(b)
promptly upon becoming aware of them, the details of any material litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which might, if adversely
determined, have a Material Adverse Effect; and

(c)
promptly, such further information regarding the financial condition, assets,
business and operations of any member of the Group as the Lender may reasonably
request.

5.
"Know your customer" checks

If:
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(b)
any change in the status of the Borrower after the date of this Agreement; or

(c)
a proposed assignment or transfer by the Lender of any of its rights and
obligations under this Agreement to a party that is not the Lender prior to such
assignment or transfer,

obliges the Lender (or, in the case of paragraph (iii) above, any prospective
new Lender) to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not





--------------------------------------------------------------------------------





already available to it, the Borrower shall promptly upon the request of the
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Lender (for itself or, in the case of the
event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Lender, or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.
18.
General Undertakings

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
1.
Authorisations

The Borrower shall promptly:
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(b)
supply certified copies to the Lender of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.
2.
Compliance with laws

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.
3.
Environmental compliance

The Borrower shall (and it shall ensure that each member of the Group will):
(a)
comply with all Environmental Law;

(b)
obtain, maintain and ensure compliance with all requisite Environmental Permits;

(c)
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.
4.
Environmental claims

The Borrower shall, promptly upon becoming aware of the same, inform the Lender
in writing of:
(a)
any Environmental Claim against any member of the Group which is current,
pending or threatened; and

(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,






--------------------------------------------------------------------------------





where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.
5.
Pari passu ranking

The Borrower shall ensure that at all times any unsecured and unsubordinated
claims of the Lender against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.
6.
Insurance

(a)
The Borrower shall (and it shall ensure that each other member of the Group
will) maintain insurances on and in relation to its business and assets against
those risks and to the extent as is usual for companies carrying on the same or
substantially similar business.

(b)
All insurances must be with reputable independent insurance companies or
underwriters.

7.
Intellectual Property

The Borrower shall (and it shall procure that each other member of the Group
will):
(a)
preserve and maintain the subsistence and validity of its material Intellectual
Property necessary for the business of the relevant Group member;

(b)
use reasonable endeavours to prevent any infringement in any material respect of
such Intellectual Property;

(c)
make registrations and pay all registration fees and taxes necessary to maintain
such Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

(d)
not use or permit such Intellectual Property to be used in a way or take any
step or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of such Intellectual
Property or imperil the right of any member of the Group to use such property;
and

(e)
not discontinue the use of such Intellectual Property,

where failure to do so, in the case of paragraphs (a) and (b) above, or, in the
case of paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Material Adverse Effect.
8.
Access

If an Event of Default is continuing or the Lender reasonably suspects an Event
of Default is continuing or may occur, the Borrower shall, and it shall ensure
that each member of the Group will permit the Lender and/or its accountants or
other professional advisers and contractors free access at all reasonable times
and on reasonable notice at the risk and cost of the Borrower to (a) the
premises, assets, books, accounts and records of each member of the Group and
(b) meet and discuss matters with senior management.





--------------------------------------------------------------------------------





9.
Preservation of assets

The Borrower shall (and it shall ensure that each other member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.
10.
Taxation

(a)
The Borrower shall (and it shall ensure that each member of the Group will) pay
and discharge all Taxes imposed upon it or its assets within the time period
allowed without incurring penalties unless and only to the extent that:

(i)
such payment is being contested in good faith;

(ii)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Lender under Clause 18.1 (Financial statements); and

(iii)
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect.

(b)
The Borrower shall not (and it shall ensure that each member of the Group will
not) change its residence for Tax purposes.

11.
Anti-corruption law

(a)
The Borrower shall not (and it shall ensure that no other member of the Group
will) directly or indirectly use the proceeds of the Facilities for any purpose
which would breach the Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions.

(b)
The Borrower shall (and it shall ensure that each other member of the Group
will):

(i)
conduct its businesses in compliance with applicable anti-corruption laws; and

(ii)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

12.
Sanctions

The Borrower shall ensure that no member of the Group may:
(a)
use, lend, contribute or otherwise make available any part of the proceeds of
any Utilisation or other transaction contemplated:

(i)
for the purpose of financing any trade, business or other activities involving,
or for the benefit of, any Restricted Party; or

(ii)
in any other manner that would result in any person being in breach of any
Sanctions or becoming a Restricted Party;

(b)
engage in any transaction that evades or avoids or breaches directly or
indirectly, any Sanctions applicable to it; or

(c)
fund all or part of any payment in connection with a Finance Document out of
proceeds derived from business or transactions with a Restricted Party, or from
any action which is in breach of any Sanctions.






--------------------------------------------------------------------------------





13.
Negative pledge

(a)
The Borrower shall not (and it shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.

(b)
The Borrower shall not (and it shall ensure that no other member of the Group
will):

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Borrower or any other member of
the Group;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(iv)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
Paragraphs (a) and (b) above do not apply to any Permitted Security:

14.
Loans or credit

(a)
Except as permitted under paragraph (b) below, the Borrower shall not (and it
shall ensure that no other member of the Group will) be a creditor in respect of
any Financial Indebtedness.

(b)
Paragraph (a) above does not apply to a Permitted Loan.

15.
Acquisitions

(a)
Except as permitted under paragraph (b) below, the Borrower shall not (and it
shall ensure that no other member of the Group will) acquire a company or any
shares or securities or a business or undertaking (or any interest in any of
them).

(b)
Paragraph (a) above does not apply to an acquisition that is a Permitted
Acquisition.

16.
Merger

(a)
The Borrower shall not (and it shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction.

(b)
Paragraph (a) above does not apply to any Permitted Transaction.

17.
No Guarantees or indemnities

(a)
Except as permitted under paragraph (b) below, the Borrower shall not (and it
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.

(b)
Paragraph (a) does not apply to a guarantee which is a Permitted Guarantee.

18.
Financial Indebtedness

The Borrower shall ensure that the Subsidiary Financial Indebtedness does not
exceed at any time 35 per cent. of Group Financial Indebtedness.
For the purposes of this Clause 19.18:





--------------------------------------------------------------------------------





(a)
"Group Financial Indebtedness" means the Financial Indebtedness of the Group
excluding, in each case, Financial Indebtedness of the Group incurred under any
Excluded Guarantee;

(b)
"Subsidiary Financial Indebtedness" means the aggregate Financial Indebtedness
of each Subsidiary excluding, in each case, the Financial Indebtedness of the
Borrower and the Financial Indebtedness of the Group incurred under any Excluded
Guarantee.

For the avoidance of doubt and notwithstanding anything to the contrary,
intra-group debt shall not constitute or in any way be included in the
definition of Financial Indebtedness or Subsidiary Financial Indebtedness.
19.
Disposal of assets

(a)
Except as permitted under paragraph (b) below, the Borrower shall not (and it
shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal for fair market value and at arm’s length:

(i)
made in the ordinary course of trading of the disposing entity;

(ii)
of assets in exchange of other assets comparable or superior as to type, value
and quality;

(iii)
of obsolete or redundant vehicles, plant and equipment for cash;

(iv)
of receivables being part of Permitted Receivables Disposals; or

(v)
of assets not falling within paragraphs (i) to (iv) above, provided that over
the life of the Facility the aggregate value of the disposed assets and other
disposals of assets not falling within paragraphs (i) to (iv) above, shall not
exceed 10 per cent. of the total assets of the Group as reports in the latest
audited consolidated Financial Statements.

20.
Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group from that carried on at the
date of this Agreement.
21.
Arm's length basis

The Borrower shall not (and it shall ensure that no other member of the Group
will) enter into any transaction with any person except on arm's length terms
and for full market value.
22.
Amendments

(a)
The Borrower shall not (and it shall ensure that no other member of the Group
will) amend, vary, novate, supplement, supersede, waive or terminate any term of
any document delivered to the Lender pursuant to Clause 4.1 (Initial conditions
precedent) except in writing:

(i)
in accordance with Clause 30 (Amendments and Waivers);

(ii)
prior to or on the first Utilisation Date, with the prior written consent of the
Lender; or






--------------------------------------------------------------------------------





(iii)
after the first Utilisation Date, in a way which could not be reasonably
expected materially and adversely to affect the interests of the Lender.

(b)
The Borrower shall promptly supply to the Lender a copy of any document relating
to any of the matters referred to in paragraphs (i) to (iii) above.

23.
Accounting practices

The Borrower shall not change its Accounting Reference Date nor its accounting
policies.
19.
Events of Default

Each of the events or circumstances set out in Clause 20 is an Event of Default
(save for Clause 20.17 (Acceleration)).
1.
Non-payment

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place and in the currency in which it is expressed to be
payable unless:
(a)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

(b)
payment is made within 5 (five) Business Days of its due date.

2.
Information Undertakings

Any requirement of Clause 18 (Information Undertakings) is not satisfied.
3.
Other obligations

(a)
The Borrower does not comply with any provision of the Finance Documents (other
than those referred to in Clause 20.1 (Non-payment) and Clause 18 (Information
Undertakings)).

(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 10 (ten) Business Days, of
the earlier of (A) the Lender giving notice to the Borrower and (B) the Borrower
becoming aware of the failure to comply.

4.
Misrepresentation

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on its behalf under or
in connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or deemed to be made.
5.
Cross default

(a)
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

(b)
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).






--------------------------------------------------------------------------------





(d)
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

(e)
No Event of Default will occur under this Clause 20.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 7,500,000 (or its equivalent in any
other currency or currencies).

6.
Insolvency

(a)
A member of the Group:

(i)
is unable or admits inability to pay its debts as they fall due;

(ii)
suspends making payments on any of its debts; or

(iii)
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding the Lender) with a
view to rescheduling any of its indebtedness.

(b)
The value of the assets of any member of the Group is less than its liabilities
(taking into account contingent and prospective liabilities).

(c)
A moratorium is declared in respect of any indebtedness of any member of the
Group.

7.
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
(a)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group other than a
solvent liquidation or reorganisation of any member of the Group which is not
the Borrower;

(b)
a composition, compromise, assignment or arrangement with any creditor of any
member of the Group;

(c)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not the Borrower), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any member of the Group or any of its assets; or

(d)
enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction.
This Clause 20.7 shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 10 (ten) Business
Days of commencement.
8.
Creditors' process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Group and is not discharged within 10 (ten)
Business Days of commencement.
9.
Unlawfulness and invalidity

(a)
It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents.






--------------------------------------------------------------------------------





(b)
Any obligation or obligations of the Borrower under any Finance Documents are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable.

(c)
Any Finance Document ceases to be in full force.

10.
Cessation of business

Any Material Subsidiary suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business.
11.
Change of ownership

The Borrower ceases to be the beneficial owner directly or indirectly through
wholly owned subsidiaries of more than 50% (fifty per cent) of the issued share
capital of the French Subsidiary and of the Italian Subsidiary.
12.
Audit qualification

The Borrower's auditors qualify the audited annual consolidated financial
statements of the Borrower or the Group on the grounds of inadequate or
unreliable information or being unable to prepare the accounts on a going
concern basis or otherwise which could reasonably be expected to be materially
adverse to the interests of the Lender.
13.
Expropriation

The authority or ability of any Material Subsidiary to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Material Subsidiary or any of its assets.
14.
Repudiation and rescission of agreements

The Borrower rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or evidences an intention to rescind or repudiate a
Finance Document.
15.
Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Group or its assets which have or are
reasonably likely to have a Material Adverse Effect.
16.
Material adverse change

The occurrence of any event or change of condition, as compared with the
condition at the date of this Agreement, affecting respectively the Borrower
and/or any of its Subsidiaries, which, in the reasonable opinion of the Lender,
materially impairs the ability respectively of the Borrower and/or any of its
Subsidiaries to perform the financial and other obligations under this
Agreement.





--------------------------------------------------------------------------------





17.
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Lender may, by notice to the Borrower:
(a)
cancel the Commitment whereupon they shall immediately be cancelled;

(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Lender.

SECTION 9
CHANGES TO PARTIES
20.
Changes to the Lender

1.
Assignments and transfers by the Lender

Subject to this Clause 21, the Lender may:
(a)
assign any of its rights; or

(b)
transfer by novation any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets.
2.
Conditions of assignment or transfer

(a)
The consent of the Borrower is required for an assignment or transfer by the
Lender, unless the assignment or transfer is:

(i)
to an Affiliate or Related Fund of the Lender; or

(ii)
made at a time when an Event of Default is continuing.

(b)
The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower will be deemed to have given its
consent five Business Days after the Lender has requested it unless consent is
expressly refused by the Borrower within that time.

(c)
An assignment will only be effective on receipt by the Borrower of written
confirmation from the potential assignee that it will assume the same
obligations as it would have been under if it was an original party hereto.

21.
Assignments and transfer by the Borrower

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
22.
Conduct of Business by the Lender

No provision of this Agreement will:





--------------------------------------------------------------------------------





(a)
interfere with the right of the Lender to arrange its affairs (tax or otherwise)
in whatever manner it thinks fit;

(b)
oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

(c)
oblige the Lender to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of Tax.

SECTION 11
ADMINISTRATION
23.
Payment Mechanics

1.
Payments to the Lender

(a)
On each date on which the Borrower is required to make a payment under a Finance
Document, it shall make the same available to the Lender (unless a contrary
indication appears in a Finance Document) for value on the due date at the time
and in such funds specified by the Lender as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency and with such bank as the Lender specifies.

2.
Distributions to the Borrower

The Lender may (with the consent of the Borrower or in accordance with Clause 25
(Set-off)) apply any amount received by it in or towards payment (on the date
and in the currency and funds of receipt) of any amount due from the Borrower
under the Finance Documents or in or towards purchase of any amount of any
currency to be so applied.
3.
Partial payments

(a)
If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Lender shall apply that payment towards the obligations of the Borrower under
the Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any accrued interest, fee or commission
due but unpaid under this Agreement;

(ii)
secondly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iii)
thirdly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
Paragraphs (a) and (b) above will override any appropriation made by the
Borrower.

4.
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.





--------------------------------------------------------------------------------





5.
Business Days

(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

6.
Currency of account

(a)
Subject to paragraphs (b) and (c) below, dollars is the currency of account and
payment for any sum due from the Borrower under any Finance Document.

(b)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(c)
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

7.
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Lender
(after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Lender
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Lender (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant market and otherwise to reflect
the change in currency.

8.
Disruption to payment systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Company that a Disruption Event has
occurred:
(a)
the Lender may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Company such changes to the operation
or administration of the Facility as the Lender may deem necessary in the
circumstances;

(b)
the Lender shall not be obliged to consult with the Company in relation to any
changes mentioned in paragraph (a) if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes; and

(c)
any such changes agreed upon by the Lender and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding as an
amendment to (or, as the case may






--------------------------------------------------------------------------------





be, waiver of) the terms of the Finance Documents notwithstanding the provisions
of Clause 30 (Amendments and Waivers).
24.
Set-Off

The Lender may set off any matured obligation due from the Borrower under the
Finance Documents (to the extent beneficially owned by it) against any matured
obligation owed by it to the Borrower, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Lender may convert either obligation at a market rate
of exchange in its usual course of business for the purpose of the set-off.
25.
Notices

1.
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
2.
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in the case of the Borrower, that identified with its name below; and

(b)
in the case of the Lender, that identified with its name below,

or any substitute address or fax number or department or officer as one Party
may notify to the other by not less than five Business Days' notice.
3.
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 26.2 (Addresses), if addressed to that department
or officer.
(b)
Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender's signature below (or any substitute department or officer as the
Lender shall specify for this purpose).

(c)
Any communication or document which becomes effective, in accordance with
paragraphs (a) to (b) above, after 5:00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.






--------------------------------------------------------------------------------





4.
Notification of address and fax number

Promptly upon changing its address or fax number, each Party shall notify the
other Party.
5.
Electronic communication

(a)
Any communication to be made between the Parties under or in connection with the
Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if the
Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between the Borrower and the Lender may only be made in that way to the extent
that they agree that, unless and until notified to the contrary, this is to be
an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between the Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by the Borrower to the Lender only if it is addressed in such a manner as the
Lender shall specify for this purpose.

(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 26.5.

6.
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Lender, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

26.
Calculations and Certificates

1.
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.





--------------------------------------------------------------------------------





2.
Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
3.
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.
27.
Partial Invalidity

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
28.
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under a Finance Document shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of the Lender
shall be effective unless it is in writing. No single or partial exercise of any
right or remedy shall prevent any further or other exercise or the exercise of
any other right or remedy. The rights and remedies provided in each Finance
Document are cumulative and not exclusive of any rights or remedies provided by
law.
29.
Amendments and Waivers

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Borrower.
30.
Confidential Information

1.
Confidentiality

The Lender agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by Clause 31.2 (Disclosure
of Confidential Information), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
2.
Disclosure of Confidential Information

The Lender may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as it shall consider appropriate
if any person to whom the Confidential Information is to be given pursuant to
this paragraph (a) is informed in writing of its confidential nature and that
some or all of such Confidential Information may be price-sensitive information
except that there shall be no such






--------------------------------------------------------------------------------





requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;
(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Borrower and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by the Lender or by a person to whom paragraph (b)(i) or (ii) above
applies to receive communications, notices, information or documents delivered
pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes; or

(vii)
with the consent of the Borrower;

in each case, such Confidential Information as the Lender shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

(C)
in relation to paragraphs (b)(v) and (b)(vi) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no






--------------------------------------------------------------------------------





requirement to so inform if, in the opinion of the Lender, it is not practicable
so to do in the circumstances.
3.
Entire agreement

This Clause 31 constitutes the entire agreement between the Parties in relation
to the obligations of the Lender under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
4.
Inside information

The Lender acknowledges that some or all of the Confidential Information is or
may be price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and undertakes not to use any
Confidential Information for any unlawful purpose.
5.
Notification of disclosure

The Lender agrees (to the extent permitted by law and regulation) to inform the
Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 31.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 31.

6.
Continuing obligations

The obligations in this Clause 31 are continuing and, in particular, shall
survive and remain binding on the Lender for a period of twelve months from the
earlier of the date on which all amounts payable by the Borrower under or in
connection with this Agreement have been paid in full and all Commitments have
been cancelled or otherwise cease to be available.
31.
Confidentiality of Funding Rates and Reference Bank Quotations

1.
Confidentiality and disclosure

(a)
The Lender and the Borrower agree to keep each Funding Rate (and, in the case of
the Lender, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (b), (c), (d) and (e)
below.

(b)
The Borrower may disclose any Funding Rate or Reference Bank Quotation on an
average basis to the extent that such information is required to be disclosed by
any applicable law or regulation.






--------------------------------------------------------------------------------





(c)
The Lender may disclose any Funding Rate (but not, for the avoidance of doubt,
any Reference Bank Quotation) to the Borrower pursuant to Clause 8.4
(Notification of rates of interest).

(d)
The Lender may disclose any Funding Rate or any Reference Bank Quotation, and
the Borrower may disclose any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Lender
or the Borrower, as the case may be, it is not practicable to do so in the
circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Lender or
the Borrower, as the case may be, it is not practicable to do so in the
circumstances; and

(iv)
any person with the consent of the Lender or Reference Bank, as the case may be.

(e)
The Lender's obligations in this Clause 32 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under Clause 8.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (b)(i) above) the Lender shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

2.
Related obligations

(a)
The Lender and the Borrower acknowledge that each Funding Rate (and, in the case
of the Lender, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Lender and the Borrower undertake not to use any Funding Rate or,
in the case of the Lender, any Reference Bank Quotation for any unlawful
purpose.






--------------------------------------------------------------------------------





(b)
The Lender and the Borrower agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 32.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 32.

3.
No Event of Default

No Event of Default will occur under Clause 20.3 (Other obligations) by reason
only of the Borrower's failure to comply with this Clause 32.
32.
Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
SECTION 12
GOVERNING LAW
33.
Governing Law

This Agreement is governed by English law.
34.
Enforcement

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute relating to the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
Schedule 1



Schedule 2conditions precedent
1.
The Borrower

(k)
A copy of the constitutional documents of the Borrower.

(l)
A copy of a resolution of the board of directors of the Borrower:

(iii)
approving the terms of, and the transactions contemplated by, the Finance
Documents and resolving that it execute the Finance Documents;

(iv)
authorising a specified person or persons to execute the Finance Documents on
its behalf; and






--------------------------------------------------------------------------------





(v)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents.

(m)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(n)
A certificate of the Borrower (signed by a director) confirming that borrowing
the Commitment would not cause any borrowing or similar limit binding on it to
be exceeded.

(o)
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 1 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

2.
Legal opinion

A legal opinion of Latham & Watkins, legal advisers to the Lender in England,
substantially in the form distributed to the Lender prior to signing this
Agreement.
3.
Other documents and evidence

(p)
A copy of any other Authorisation or other document, opinion or assurance which
the Lender considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

(q)
The Original Financial Statements of the Group.

(r)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

Schedule 3



Schedule 4Utilisation Request
From:    LivaNova PLC
To:    Barclays Bank PLC
Dated:    
Dear Sirs
LivaNova Facility Agreement
dated [ ] (the "Agreement")
4.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

5.
We wish to borrow a Loan in US Dollars on the following terms:






--------------------------------------------------------------------------------





Proposed Utilisation Date:
[ ] (or, if that is not a Business Day, the next Business Day)
Amount:
[ ] or, if less, the Available Commitment
Interest Period:
[  ]

6.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

7.
[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan]/[The proceeds of this Loan should be credited to
[account].

8.
This Utilisation Request is irrevocable.

Yours faithfully


…………………………………
authorised signatory for
LivaNova PLC


Schedule 5



Schedule 6Existing Security
Name of Borrower
Security
Total Principal Amount of Indebtedness Secured
Sorin CRM SAS
Cash collateral
€150,000
Sorin Group Italia Srl
Mortgage
€526,000
Sorin Group Italia Srl
Mortgage
€509,000
 
 
 



Schedule 7
Timetables

 
 
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
U-3
9.30am
LIBOR is fixed
 
Quotation Day 11:00 a.m.
Reference Bank Rate calculated by reference to available quotations in
accordance with Clause 10.2 (Calculation of Reference Bank Rate)
 
Noon on the Quotation Day








--------------------------------------------------------------------------------





“U - X”= X Business Days prior to date of utilisation

65


|EU-DOCS\16362830.4||


Schedule 8



Schedule 9Material Companies
Cyberonics Inc., USA
Sorin Group Italia srl, Italy
Sorin CRM SAS, France
LivaNova France SAS, France
Sorin Group USA Inc.




Schedule 10
Financial Covenants

The Borrower shall ensure that for the purposes of any certificate issued
pursuant to the definition of "Permitted Acquisition" that:
(a)
Consolidated Net Financial Indebtedness to Consolidated EBITDA: Consolidated Net
Financial Indebtedness as at any Accounting Date shall not be more than 2.50
times the Consolidated EBITDA for the Test Period ending on that Accounting
Date, provided that for the purposes of determining this ratio as of an
Accounting Date falling on 30 June, "Consolidated EBITDA" shall mean the
"Consolidated EBITDA" calculated in respect of the period of twelve months
ending on the last day of the first semester of the Borrower's fiscal year.

(b)
Consolidated Net Financial Indebtedness to Consolidated Net Worth: Consolidated
Net Financial Indebtedness as at any Accounting Date shall not be more than 0.50
times the Consolidated Net Worth as at that Accounting Date.

(c)
Consolidated EBITDA to Consolidated Total Net Interest Payable: Consolidated
EBITDA for the Test Period ending on an Accounting Date shall not be lower than
6.30 times the Consolidated Total Net Interest Payable for that Test Period.

(d)
Consolidated Net Worth: the Consolidated Net Worth shall at no time be lower
than USD 725,000,000.

The financial ratios shall be calculated in accordance with the Accounting
Principles.[Signature page to Revolving Facility Agreement]
||
||


For the purpose of this Schedule:
"Accounting Date" means each 30 June and 31 December.





--------------------------------------------------------------------------------





"Accounting Period" shall mean a period of one year or six months ending on an
Accounting Date for which financial statements are required to be prepared under
this Agreement.
"Consolidated EBITDA" shall mean, in relation to the Group, the consolidated
profit and loss statement of the Group and determined in accordance with IFRS:
(a)
the net revenues of the Group;

(b)
plus other revenues and income, changes in inventory of work in progress,
semi-finished goods and finished goods and increase in Borrower-produced
additions to non-current assets; and

(c)
minus cost of raw materials and other materials, cost of services used and
miscellaneous operating costs.

"Consolidated Net Financial Indebtedness" shall mean at any time:
(a)
the aggregate at that time of Financial Indebtedness of the members of the Group
from sources external to the Group (including guarantees for an aggregate amount
exceeding USD 33,000,000.00 (thirty-three million US dollars) at that times);
less

(b)
the aggregate amount at that time of:

(i)
cash;

(ii)
debt securities issued or guaranteed by any member state of the OECD;

(iii)
debt securities issued by leading entities and listed on national stock
exchanges of any member of the European Union;

(iv)
receivables from derivative financial instruments; and

(v)
deposits or notes purchased in respect of the credit enhancements of
securitisation programmes up to an aggregate amount not exceeding USD
33,000,000.00 (thirty-three million US dollars) for each financial year.

"Consolidated Net Worth" in respect of the Group shall mean the consolidated net
worth of the Group determined in accordance with IFRS.
"Consolidated Total Net Interest Payable" shall mean for a period in relation to
Group:
(a)
interest accrued during such period as an obligation of any member of the Group
(whether or not paid or capitalised during or deferred for payment after such
period); less

(b)
any interest received or receivable by any member of the Group (after deducting
any applicable withholding tax) in such period.

"Test Period" shall mean a period of six or, as the case may be, twelve months
starting on 1 January of a financial year and ending on an Accounting Date in
that financial year.











--------------------------------------------------------------------------------





SIGNATURES
THE BORROWER
LivaNova PLC


By:    
Address:    
Fax:    




THE LENDER
BARCLAYS BANK PLC
By:    
Address:    
Fax:    
Attention:    









